DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 28 December 2020 has been entered.

Response to Arguments
Applicant’s arguments, see page 16 part 1, filed 28 December 2020, with respect to the double patenting rejection of claims 1-5, 8, 13-15, 18-20 have been fully considered and are persuasive.  The rejection of 28 September 2020 has been withdrawn.
Specifically, the terminal disclaimer has overcome the nonstatutory double patenting rejection.
Applicant argues that the torch lamp of Borjanin would illuminate all the directions around the protruded light cover, but would NOT be able to change the beam angle.  The examiner disagrees.  In the retracted position the lens of Borjanin bundles and focusses the light from a light source, resulting in a narrow beam angle (Borjanin paragraph 82), and in the extended position the lens of Borjanin permits a diffused light, resulting in a wide beam angle (Borjanin paragraph 83).

Borjanin does not disclose the same way of moving the lens in the push manner according to the invention, because Borjanin discloses to move the light source cover.  The examiner disagrees.  Borjanin’s lens is the same structure as his light source cover, so disclosing moving the light source cover is disclosing moving the lens.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borjanin (US 2016/0084453 A1).
With respect to claim 1:	Borjanin teaches “a reflector lamp (1) comprising: a light source for generating a light beam (3), and a lens arranged coaxially with and being spaced apart from the light source (14) to collect the light beam from the light source to form a specific beam angle (paragraph 82), and a push-push adjustment assembly for varying a beam angle of the light beam in a push manner (10), the push-push adjustment assembly comprising: a frame coupled fixedly to the reflector lamp (2); an actuator in operative connection with the lens (18), wherein the actuator movably rests in the frame so that the movement of the actuator enables the lens to slide relative to the light source thereby to provide variable axial spacing between the lens and the light source (paragraphs 70-71) and to utilize at least two spacings to provide a selectable beam angle (paragraphs 70-71); and a push-push latch mechanism (27+28) coupled to the actuator (27) and/or the frame (28) to move and to latch the actuator in the frame in different latching positions (paragraph 80: see Figs. 2g, 3g)”.
Note:  Applicant provides the special definition “typically a LED reflector lamp is an arrangement of a LED light source, heat sink, driver electronics, and most importantly a lens or reflector is being used to collect lights from the light source and direct them to form an illumination pattern defined mainly by the illumination beam angle it was designed for” (page 1 lines 17-20).  According to this special definition, or reflector” part, the definition of the LED reflector lamp as defined by the applicant does not require a reflector if it has a lens.
With respect to claim 13:	Borjanin teaches “wherein the frame of the push-push adjustment assembly is fastened to a part of a heat sink or a casing of the reflector lamp (the frame of the push-push adjustment assembly is an integral part of lamp casing 2; see Fig. 4)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Borjanin.
With respect to claim 2:	Borjanin teaches a reflector lamp according to claim 1 (see above), wherein the push-push adjustment assembly is provided as a cam track (28) and latch pin assembly (27), comprising; the frame (2), the actuator configured as a slider slidably disposed in the frame (18), the push-push latch mechanism configured as a pin member (27), wherein the pin member has a first end connected to the frame and a second end selectably engageable with the cam track in the slider to cause the slider to alternate among a plurality of resting positions in the frame in response to alternating application and removal of a pushing force on the slider (see Figs. 2g, 3g), and a resilient member acting on the slider to urge the slider in a direction opposite to the pushing force (17a, 17b)”.
Borjanin does not teach a cam track defined in the slider, as it is in the frame instead.
However, the courts have held that a reversal of parts is prima facie obvious (In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); see MPEP 2144.04(VI)(a)).  In the present case the prior art recognizes the utility of using a cam track to move the slider and frame relative to one another, and differs only in which of the two has the cam track defined therein.  However, moving the slider relative to the frame and moving the frame relative to the slider are logically indistinguishable from each other, and as such 
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to reverse the location of the cam track by having it in the slider rather than the frame in light of the relevant court precedent (In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); see MPEP 2144.04(VI)(a)) and because there is no evidence of the criticality of placing it in the slider instead of the frame.
With respect to claim 5:	Borjanin teaches “wherein the cam track comprises a closed course defined by a plurality of track sections having a plurality of differences in groove depth in order to guide movement of the pin member in the closed course in accordance with a predetermined unidirectional path (see Fig. 3g)”.
With respect to claim 6:	Borjanin teaches “wherein the pin member has a sliding end which is movable and guided in the closed course to be latched in a plurality of locked positions, so that the plurality of locked positions are respectively correspondent to the plurality of resting positions of the slider in the frame (see Fig. 3g), and wherein the cam track is designed such that the sliding end of the pin member is movable to be latched in a first latch position where the slider is in an extended position (Fig. 3g) and in a second latched position where the slider is in a retracted position (Fig. 2g).

Allowable Subject Matter
s 3, 4, 7-12, 14-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 3:	The prior art of record does not teach or reasonably suggest a reflector lamp comprising at least one pair of opposed pivotable catches in a number corresponding to the number of plunger, wherein the pair of the pivotable catches are rotatably disposed on the slider to close to capture the plunger and to open to release the plunger in response to alternating application and removal of a pushing force on the plunger.
Borjanin, considered the closest prior art, teaches a reflector lamp with a push-push assembly, but lacks the claimed plunger and pivotable catches.
Yamagishi (US 5984381), teaches a locking mechanism having a plunger (3) and pivotable catches (10a, 10b), but as a door lock it provides no reasonable support for a combination due to being in an unrelated art and dedicated to solving an unrelated problem (locking a door vs. adjusting a lens).
Claims 4 and 7 inherit the allowable subject matter from claim 3.
With respect to claim 8:	The prior art does not teach or reasonably suggest a reflector lamp comprising wherein the push-push adjustment assembly is provided as a cam track and latch trackball assembly, comprising; the frame having an inner surface, wherein a cam track is defined on the inner surface of the frame, the actuator configured as a slider slidably disposed in the frame, the slider comprising a lateral 
Borjanin, considered the closest prior art, teaches a reflector lamp with a push-push assembly, but lacks the latch trackball assembly.
Claims 9-10 inherit the allowable subject matter from claim 8.
With respect to claim 11:	The prior art does not teach or reasonably suggest a reflector lamp comprising wherein the push-push adjustment assembly is provided as a cam track and pivotable arm assembly, comprising; the frame, wherein a cam track is defined in the frame and a sliding ramp is formed above the cam track, the sliding ramp having a lower end whose end surface terminates in the cam track and an upper end whose end surfaces bridges with the cam track, the actuator configured as a slider slidably disposed in the frame, the slider comprising a lateral element and a base post extending downward from the lateral element, wherein a longitudinal cavity is defined in the base post.
Borjanin, considered the closest prior art, teaches a reflector lamp with a push-push assembly, but lacks a sliding ramp having the claimed location and geometric relationships.
Claim 12 inherits the allowable subject matter from claim 11.
With respect to claim 14:	The prior art of record does not teach or reasonably suggest a reflector lamp comprising wherein the actuator movably rests in the frame so that the movement of the actuator enables the reflector to slide relative to the light source thereby to provide variable axial spacing between the lens or the reflector and 
Borjanin teaches a reflector lamp with a push-push assembly, but the push-push assembly does not act on a reflector.
Shirai teaches reflector lamp with an adjustment mechanism which moves the reflector, but the adjustment mechanism works on a different principle (continuous adjustment of the reflector for the purpose of fine tuning) compared to a push-push mechanism (discontinuous switching between different predefined configurations) and as such cannot be considered an obvious equivalent to the push-push structure.
With respect to claims 15-26:	Claims  15-26 inherit the allowable subject matter from claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NATHANIEL J LEE/Examiner, Art Unit 2875               

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875